      Case 18-10346 Doc             97 Filed 09/25/19 Entered                              09/25/19 15:37:31
                     Desc        Main Document             Page                             1 of 10
Formatted for Electronic Distribution                                                               Not for Publication

                                  UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF VERMONT


                                                                                                        Filed & Entered
                                                                                                           On Docket
                                                                                                           09/25/2019
__________________________

In re:
      Chrystal Jean Bennett,                                                    Chapter 13
            Debtor.                                                             Case # 18-10346
__________________________

                                MEMORANDUM OF DECISION
           GRANTING U.S. TRUSTEE’S MOTION TO DISGORGE FEES AND IMPOSE TREBLE FINES,
                STAYING U.S. TRUSTEE’S MOTION FOR FURTHER EQUITABLE RELIEF,
                          AND STAYING DEBTOR’S MOTION FOR SANCTIONS

         There are two motions before the Court: (1) the motion of the U.S. trustee (“UST”) to compel
disgorgement of fees and impose treble fines against Synergy Law, LLC (“Synergy Law”) and its owner,
Dave Maresca (“Mr. Maresca” and, collectively, the “Respondents”) (doc. # 36, the “UST Motion”); and
(2) the motion of debtor Chrystal Jean Bennett (the “Debtor”) to impose sanctions on Synergy Law (doc.
# 77, the “Debtor’s Motion”) (collectively, the “Motions). 1 For the reasons discussed below, the Court
grants the UST Motion in part, stays the UST Motion in part, and stays the Debtor’s Motion.
                                                    JURISDICTION
         This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the
Amended Order of Reference entered on June 22, 2012. This a core proceeding arising under Title 11 of
the United States Code as defined in 28 U.S.C. § 157(b)(2)(A).
                                             PROCEDURAL HISTORY
         On November 5, 2018, the UST filed a detailed and well-supported motion requesting that the
Court: (a) order disgorgement of all fees paid to the Respondents by or on behalf of the Debtor, pursuant
to 11 U.S.C. § 110(h)(3)(B); 2 (b) assess a $500 fine against the Respondents for each violation of § 110,

1
  Although the UST described the respondents as “Synergy Law Group, LLC, and Dave Maresca” in his motion (doc. # 36, p.
1), he referenced Synergy Law website, http://synergylawllc.com (id. At ¶ 9), attached a letter from Synergy Law (doc. # 36-2),
and served notice upon Synergy Law (doc. # 38). Further, the UST and Synergy Law entered into a stipulation proposing to
resolve the motion (doc. # 47), which the UST subsequently withdrew on oral motion at a hearing held on March 19, 2019, at
which Terrylle Blackstone appeared as a director of Synergy Law (see doc. # 71). Similarly, although the Debtor referred to
“Synergy Law Group, LLC” in her motion (doc. # 77), she referenced the UST’s stipulation with Synergy Law (id. at ¶ 3),
noted Mr. Blackstone’s March 19, 2019, appearance for the respondent (id. at ¶ 9), attached a stopped check from Synergy
Law (id. at p.5), and served notice upon Synergy Law (doc. # 77-2). This sufficed to put Synergy Law on notice that the
Motions sought relief against it, and thus the erroneous references to “Synergy Law Group, LLC” are not fatal.
2
  All statutory citations refer to Title 11 United States Code (the “Bankruptcy Code”), unless otherwise indicated.
       Case 18-10346 Doc                 97 Filed 09/25/19 Entered              09/25/19 15:37:31
                       Desc          Main Document                   Page        2 of 10
pursuant to § 110(l)(1); (c) triple all such fines the Court imposes against the Respondents, pursuant to §
110(l)(2)(D); and (d) award such other relief as is just and equitable (doc. # 36, pp. 7–8).
        On December 13, 2018, the UST filed a stipulation proposing to resolve the UST Motion through:
(1) the Respondents’ refund of $1,950 in fees to the Debtor, in two installments ($1,000 to be paid by
December 31, 2018 and $950 to be paid by January 31, 2019); and (2) the UST’s retention of his right to
request the Court impose sanctions and grant other appropriate relief if the Respondents failed to (a)
timely pay the refund installments in full, and (b) file proof of such payments with the Court (doc. # 47,
the “Stipulation”). 3
        On March 19, 2019, the Court held a hearing on the UST Motion and the Stipulation, at which
Amy Ginsberg, Esq., appeared by telephone on behalf of the UST, Jan Sensenich, Esq., appeared in his
capacity as chapter 13 trustee, and Terrylle Blackstone appeared as a representative of Synergy Law, in
his capacity as operations director. Mr. Blackstone reported that Synergy Law did have legal
representation, but its attorney could not attend the hearing. He offered to pay the second installment due
under the Stipulation “into the Court.” However, since the Stipulation required the Respondents to pay
that money to the Debtor, and the deadline for the payment had already passed, the Court declined that
offer. Attorney Ginsberg reported that Synergy Law paid the Debtor the first installment due of $1,000
and filed proof of that payment on January 7, 2019 (see doc. # 59), but never made the second installment
of $950 due by January 31, 2019 (see doc. # 47).
        At that hearing, the UST orally moved to withdraw from the Stipulation on the basis that (1) the
Respondents failed to meet the requirements of the Stipulation; (2) after entering into the Stipulation,
Synergy Law participated in an additional case in this District, in which it again failed to comply with
local and federal bankruptcy rules and caused the Court to conduct several hearings related to the
sufficiency and appropriateness of the bankruptcy case’s filing (see In re Abel, Case No. 19-10010
(Bankr. D. Vt. filed Jan. 9, 2019), and Harrington v. Synergy Law, LLC, et al., Adv. Proc. No. 19-01003
(Bankr. D. Vt. filed Apr. 15, 2019)); (3) the UST learned that a Kansas bankruptcy court issued a
nationwide injunction against Synergy Law on January 4, 2019; and (4) under these circumstances,
disgorgement was not a sufficient remedy for Synergy Law’s misconduct. The Court granted the UST’s
oral motion to withdraw from the Stipulation and to pursue its rights under the UST Motion (doc. # 71).
After the UST’s withdrawal from the Stipulation, neither of the Respondents filed papers in opposition to
the UST Motion.
        On April 9, 2019, the Debtor filed a motion seeking sanctions against Synergy Law in the amount

3
 The Stipulation also referenced Synergy Attorney Services, LLC, Stephanie Turk, and Monica Chapman as additional
respondents (doc. # 47, p.1). However, those parties were neither specified as a respondent in the UST Motion nor listed on the
accompanying certificate of service (see doc. ## 36, 38), and thus are not addressed herein.
                                                               2
       Case 18-10346 Doc              97 Filed 09/25/19 Entered             09/25/19 15:37:31
                       Desc        Main Document                  Page 4     3 of 10
of $3,450, pursuant to § 110(i)(1), representing $900 in actual damages, $2,000 in additional statutory
damages, under § 110(i)(1), $550 in reasonable attorney’s fees, and other appropriate relief (doc. # 77).
The Debtor filed an affidavit in support of her motion on June 17, 2019 (doc. # 94, the “Debtor’s
Affidavit”). Synergy Law did not file any opposition to the Debtor’s Motion.
        On June 21, 2019, the Court held an evidentiary hearing on the Motions, at which Amy Ginsberg,
Esq., appeared on behalf of the UST, Jan Sensenich, Esq., appeared in his capacity as chapter 13 trustee,
and Donald Hayes, Esq., appeared on behalf of the Debtor. 5 There were no appearances on behalf of
either of the Respondents. After hearing the arguments of Attorneys Ginsberg and Hayes, the Court took
the Motions under advisement.
        On August 16, 2019, Synergy Law filed a petition for relief under Chapter 7 of the Bankruptcy
Code (In re Synergy Law, LLC, case # 19-00555-SMT (Bankr. D.D.C.)). The Court takes judicial notice
of that filing. See Teamsters Nat'l Freight Indus. Negotiating Comm. v. Howard's Express, Inc. (In re
Howard's Express, Inc.), 151 Fed. Appx. 46, 48 (2d Cir. 2005) (taking judicial notice of bankruptcy court
docket as public filing) (citing Kavowras v. N.Y. Times Co., 328 F.3d 50, 57 (2d Cir. 2003)).
                                                      DISCUSSION
                                             I.       THE UST MOTION
                  A.       INITIAL QUESTION OF THE APPLICABILITY OF THE AUTOMATIC STAY
        Once Synergy Law commenced its bankruptcy case, the automatic stay protected it – as it protects
all debtors – from most proceedings that would affect the debtor, property of the debtor, or property of the
bankruptcy case, including the “continuation … of a judicial … action or proceeding against the debtor
that was … commenced before the commencement of the case under this title, or to recover a claim
against the debtor that arose before the commencement of the case under this title.” 11 U.S.C. § 362(a)(1);
see In re Carpenter, No. 15-10046, 2015 Bankr. LEXIS 1535, *2, 2015 WL 1956272, *1 (Bankr. D. Vt.
Apr. 29, 2015).
        The stay is, however, subject to some exceptions. The “governmental unit” exception provides that
the automatic stay provision does not extend to:
             the commencement or continuation of an action or proceeding by a governmental
             unit … to enforce such governmental unit’s or organization’s police and regulatory
             power, including the enforcement of a judgment other than a money judgment,
             obtained in an action or proceeding by the governmental unit to enforce such
             governmental unit’s or organization’s police or regulatory power.


4
  Although the stipulated second installment payment was $950 (doc. # 47, p. 1), Attorney Hayes clarified at the May 10, 2019,
hearing that the Debtor was seeking only $900 in actual damages, as this was the amount of the check she received from
Synergy Law, and upon which she asserted it placed a stop payment (see doc. # 77, ¶¶ 10, 12).
5
  The Court also held status hearings on the Motions on April 12, 2019, May 10, 2019, and May 24, 2019, pursuant to several
scheduling orders (see doc. ## 80, 85, 91).
                                                              3
       Case 18-10346 Doc            97 Filed 09/25/19 Entered                 09/25/19 15:37:31
                      Desc       Main Document                    Page         4 of 10
11. U.S.C. § 362(b)(4). The purpose of this exception “is to prevent a debtor from ‘frustrating necessary
governmental functions by seeking refuge in bankruptcy court.’” SEC v. Miller, 808 F.3d 623, 631 (2d
Cir. 2015) (quoting SEC v. Brennan, 230 F.3d 65, 71 (2d Cir. 2000)). As the legislative history plainly
states,
             [W]here a governmental unit is suing a debtor to prevent or stop violation of fraud,
             environmental protection, consumer protection, safety, or similar police or
             regulatory laws, or attempting to fix damages for violation of such a law, the action
             or proceeding is not stayed under the automatic stay.
H. R. Rep. No. 95-595, at 343 (1977), reprinted in 1978 U.S.C.C.A.N. 5963, 6299 (emphasis added); see
also Miller, 808 F.3d at 631. The exception “permits the entry of a money judgment against a debtor so
long as the proceeding in which such a judgment is entered is one to enforce the governmental unit’s
police or regulatory power.” Brennan, 808 F.3d at 71–72 (collecting cases) (emphasis in original).
          Bankruptcy Code § 110 was enacted “to protect consumers from abuses by non-lawyer bankruptcy
petition preparers,” In re Moore, 2012 Bankr. LEXIS 4655, *19, 2012 WL 4659873, *7 (Bankr. E.D.N.Y.
Sep. 28, 2012) (quoting In re Bradshaw, 233 B.R. 315, 325 (Bankr. D.N.J. 1999)), supplemented, 2012
Bankr. LEXIS 4694, 2012 WL 4718126 (Bankr. E.D.N.Y Oct. 3, 2012), and empowers the UST to
enforce its protections. See 11 U.S.C. § 110(h)(4), (i)(1), (j)(3), (l)(3). Here, the UST Motion fits squarely
within the governmental unit exception as enforcing the consumer protections set forth in § 110.
Accordingly, the Court finds that continuation of this matter under the UST’s enforcement powers is not
stayed by § 362.
                       B.       THE RESPONDENTS ARE BANKRUPTCY PETITION PREPARERS
          The UST Motion alleges the Respondents are bankruptcy petition preparers as that term is defined
in the Bankruptcy Code (doc. # 36, p. 5). A bankruptcy petition preparer is
             a person, other than an attorney for the debtor or an employee of such attorney
             under the direct supervision of such attorney, who prepares for compensation …
             a petition or any other document prepared for filing by a debtor in a United
             States bankruptcy court ….
11 U.S.C. § 110(a)(1), (2). There is no evidence in the record that an attorney associated with the
Respondents assisted the Debtor, or was involved, in the preparation of her bankruptcy documents.
Synergy Law purported to be a law firm (doc. # 36, ¶ 9), but only non-attorneys were involved in
preparing the Debtor’s bankruptcy filings (id. at ¶¶ 8–12, 22–23, and p. 5). 6 Thus, the Court finds the
Respondents acted as bankruptcy petition preparers in their dealings with the Debtor in this case. In that
regard, this Court aligns itself with other bankruptcy courts that have found Synergy Law and affiliated

6
 Although a defendant in Harrington v. Synergy Law, LLC, et al., Scott Marinelli, was at one point an attorney licensed to
practice in New Jersey, his license was suspended on August 25, 2017 (Adv. Proc. No. 19-01003, doc. # 1, ¶ 19), and there is
no evidence in the record it was ever reinstated or that he was involved in dealings with the Debtor in this case.
                                                              4
        Case 18-10346 Doc             97 Filed 09/25/19 Entered              09/25/19 15:37:31
                      Desc         Main Document                   Page       5 of 10
parties are bankruptcy petition preparers under § 110. See In re Shippy, 2019 Bankr. LEXIS 2458, *10,
2019 WL 3713684, *3 (Bankr. D. S.C. Aug. 6, 2019) (“[W]hile Synergy [Law, LLC] purports to be a law
firm, only non-attorney individuals assisted [the debtor], with negative consequences. Thus, Synergy
acted as a bankruptcy petition preparer in this matter.”); see also Lynch v. Maresca et al. (In re McNeil),
Adv. Proc. No. 19-00014-5-JNC (E.D.N.C. Jul 29, 2019) (granting default judgment against Dave
Maresca, Synergy Law, LLC, and other Synergy-related defendants under 11 U.S.C. §§ 110 and 526).
     C.       THE RESPONDENTS MUST DISGORGE FEES AND PAY SANCTIONS FOR VIOLATIONS OF § 110
          As stated above, the UST seeks as relief against the Respondents disgorgement of fees under §
110(h)(3)(B), fines under § 110(l)(1), treble fines under § 110(l)(2)(D), and any other just and equitable
relief (doc. # 36, pp. 7–8). Under § 110, bankruptcy petition preparers are required, inter alia, to “notify
debtors in writing that they are not attorneys and to provide their identifying information to the courts on
any bankruptcy documents, sign all such documents, provide copies of the documents to the debtors, and
file a fee disclosure statement.” Jonak v. McDermott, 511 B.R. 586, 595 (D. Minn. 2014). “Section 110
provides penalties for persons who negligently or fraudulently prepare bankruptcy petitions.” Shippy,
2019 Bankr. LEXIS 2458 at *9, 2019 WL 3713684 at *3. Because the Respondents acted as bankruptcy
petition preparers in this case, their conduct falls within the purview of § 110.
                             i.       Disgorgement of Fees under § 110(h)(3)(B)
          Section 110 provides in relevant part that “[a]ll fees charged by a bankruptcy petition preparer
may be forfeited in any case in which the bankruptcy petition preparer fails to comply with this subsection
[(h)] or subsection (b), (c), (d), (e), (f), or (g).” 11 U.S.C. § 110(h)(3)(B). Thus, the Court must determine
whether the Respondents failed to comply with any of those subsections.
          Several of the subsections require a bankruptcy petition preparer to make certain disclosures.
Subsection (b)(1) requires a bankruptcy petition preparer, when preparing a petition or other document for
filing, to “sign the document and print on the document the preparer’s name and address.” 11 U.S.C. §
110(b)(1). If the preparer “is not an individual, then an officer, principal, responsible person, or partner of
the bankruptcy petition preparer” must “sign the document for filing” and provide their name and address.
11 U.S.C. § 110(b)(1)(A)–(B). Subsection (c)(1) states, “[a] bankruptcy petition preparer who prepares a
document for filing shall place on the document, after the preparer’s signature, an identifying number that
identifies individuals who prepared the document.” 11 U.S.C. § 110(c)(1). Subsection (h)(2) requires the
bankruptcy petition preparer file “[a] declaration under penalty of perjury … disclosing any fee received
from or on behalf of the debtor within 12 months immediately prior to the filing of the case ….” 11
U.S.C. § 110(h)(2).
          Here, the Debtor filed a “bare bones” chapter 13 petition without schedules, a statement of

                                                       5
       Case 18-10346 Doc                97 Filed 09/25/19 Entered                09/25/19 15:37:31
                        Desc         Main Document                    Page        6 of 10
financial affairs, pay advices, a credit counseling certificate, or a proposed chapter 13 plan (doc. # 1; doc.
# 36, ¶ 5). The petition neither contained signatures or disclosures that showed the Respondents to be
acting as a bankruptcy petition preparer, nor included an identifying number for the preparer, nor
otherwise indicated someone other than the Debtor prepared the petition (doc. # 1; doc. # 36, ¶ 6). The
UST alleges that, “[a]ccording to [the Debtor], [the Respondents] gathered information from her and
prepared her bankruptcy petition for filing with the Court” (doc. # 36, p. 5), and the Debtor’s Affidavit
asserts she was told “Synergy law would take care of ‘everything’ including filing [her] bankruptcy case,
arranging for an attorney in Vermont to represent [her], as well as assembling the required documents,”
and subsequently an individual at Synergy Law instructed her to file an emergency bankruptcy petition
and not to tell the Court she was working with Synergy Law (doc. # 93, ¶¶ 15, 23–27). The UST also
alleges the Debtor paid the Respondents fees totaling $1,950 (doc. # 36, ¶¶ 12–14), which the
Respondents agreed to refund to the Debtor (see doc. # 47, p. 1). Despite having made these
representations to the Debtor, and accepting these payments from the Debtor, the Respondents failed to
include a fee disclosure in the prepared petition (doc. # 1; doc. # 36, p. 6). The Court finds the UST’s
allegations to be credible, persuasive, and undisputed, and therefore reaches the conclusion that the
Respondents failed to comply with the requirements of § 110(b)(1), (c)(1), and (h)(2).
       Section 110 also prohibits a bankruptcy petition preparer from giving legal advice and includes
several related requirements. Subsection (b)(2) states, “[b]efore preparing any document for filing or
accepting any fees from or on behalf of a debtor, the bankruptcy petition preparer shall provide to the
debtor a written notice … inform[ing] the debtor in simple language that a bankruptcy petition preparer is
not an attorney and may not practice law or give legal advice.” 11 U.S.C. § 110(b)(2)(A), (B)(i). This
provision further requires each notice to be “signed by the debtor and, under penalty of perjury, by the
bankruptcy petition preparer” and then “filed with any document for filing.” 11 U.S.C. § 110(b)(2)(B)(iii).
Subsection (e)(2) states, “a bankruptcy petition preparer may not offer a potential bankruptcy debtor any
legal advice.” 11 U.S.C. § 110(e)(2)(A). Such prohibited legal advice includes advising the debtor
“whether … to file a petition.” 11 U.S.C. § 110(e)(2)(B)(i)(I). It also includes advising the debtor
“whether the debtor will be able to retain the debtor’s home … after commencing a case under this title.”
11 U.S.C. § 110(e)(2)(B)(iii). Subsection (f) directs “[a] bankruptcy petition preparer shall not use the
word ‘legal’ or any similar term in any advertisements, or advertise under any category that includes the
word ‘legal’ or any other similar term.” 11 U.S.C. § 110(f).
       There is no evidence in the record the Respondents provided the Debtor with the written notice
required by § 110(b)(2), identifying themselves as bankruptcy petition preparers, and no such notice was
filed with the petition (doc. # 1). The UST points out that, on the contrary, “[o]n its website, Synergy Law

                                                      6
       Case 18-10346 Doc             97 Filed 09/25/19 Entered               09/25/19 15:37:31
                       Desc       Main Document                  Page         7 of 10
described itself as ‘An Experienced Full Service [sic] Law Firm’” (doc. # 36, ¶ 9) made up of “legal
professionals” and “[o]ur attorneys” (Harrington v. Synergy Law, LLC, et al., Adv. Proc. No. 19-01003,
doc. # 1, ¶ 57). Similarly, the Debtor’s Affidavit asserts, Synergy Law “represented themselves as a full-
service law firm servicing the entire state of Vermont” (doc. # 93, ¶ 6). The Debtor’s Affidavit further
asserts she contacted Synergy Law in late April 2018, and an employee of Synergy Law advised her they
“could help save [her] home from foreclosure” and “that [she] would lose [her] home unless [she] acted”
(doc. # 93, ¶¶ 4–5, 8, 10, 13). The Debtor’s Affidavit avers when she contacted Synergy Law again on
August 22, 2018, 7 an individual “informed [her] that [she] needed to file an emergency petition for
bankruptcy relief since [her] home was going to be on the market within 72 hours … he had spoken to
USDA Rural Development and was told that the property was going up for foreclosure sale in 72 hours”
and further advised her on August 23, 2018, “[her] case was filed, and [she] would not lose [her] home”
(doc. # 93, ¶¶ 23–25, 31). The Court finds these allegations to be credible, persuasive, and undisputed by
the Respondents, and notes even the entity’s name – Synergy Law, LLC – suggests the Respondents
provided legal services. See Shippy, 2019 Bankr. LEXIS 2458, at *11, 2019 WL 3713684 at *4; see also
In re Ali, 230 B.R. 477, 482 (Bankr. E.D.N.Y. 1999) (collecting cases and ruling that 11 U.S.C. § 110(f)
“prohibits the bankruptcy petition preparer from using the word ‘legal’ or similar terms, such as ‘law,’ in
advertising for bankruptcy business.”). Accordingly, the Court finds the Respondents failed to comply
with the requirements of § 110(b)(2), (e)(2), and (f).
         As noted above, the Debtor paid the Respondents fees totaling $1,950, of which it refunded only
$1,000 in accordance with the Stipulation (doc. ## 47, 59). The Court finds disgorgement to the Debtor of
the remaining $950 is appropriate, and warranted, under § 110(h)(3) for the Respondents’ failure to
comply with the requirements of § 110(b)(1), (b)(2), (c)(1), (e)(2), (f), and (h)(2). 8
                     ii.         Fines under § 110(l)(1) and Treble Fines under § 110(l)(2)
         Section 110(l)(1) states, “[a] bankruptcy petition preparer who fails to comply with any provision
of subsection (b), (c), (d), (e), (f), (g), or (h) may be fined not more than $500 for each such failure.” 11
U.S.C. § 110(l)(1) (emphasis added). Courts have found each piece of legal advice a bankruptcy petition
preparer gives, which is prohibited under § 110(e)(2), is a separate violation for purposes of § 110(l)(1).
See In re Johnson, 2012 Bankr. LEXIS 1816, *4–5 (Bankr. E.D.N.C. Apr. 25, 2012) (fining bankruptcy


7
  Although ¶ 23 of the Debtor’s Affidavit lists the date as “August 22, 2019,” this is clearly a typographical error when taking
into account the surrounding paragraphs and the Debtor’s petition date, and should be read as “August 22, 2018” (see doc. #
93, ¶ 22–23, 30; doc. # 1).
8
  A bankruptcy petition preparer must also provide the debtor with a copy of any document for filing “not later than the time at
which [it] is presented for the debtor’s signature,” and may not “execute any document on behalf of a debtor,” or “collect or
receive any payment from the debtor or on behalf of the debtor for the court fees in connection with filing the petition.” 11
U.S.C. § 110(d), (e)(1), (g). The UST has not alleged that the Respondents violated these subsections of § 110 in their dealings
with the Debtor; therefore, the Court will not address them herein.
                                                               7
        Case 18-10346 Doc              97 Filed 09/25/19 Entered              09/25/19 15:37:31
                        Desc        Main Document                  Page        8 of 10
petition preparer for five violations of § 110(e)(2) when she “advised the debtor to file chapter 7,
explained that his filing would result in a discharge of his debt, told the debtor that he would be able to
retain certain assets, filed reaffirmation agreements in his name, and characterized the nature of his
property and debts on the petition.”). Section 110(l)(2) further provides, “[t]he Court shall triple the
amount of a fine assessed under paragraph (1) in any case in which the court find that a bankruptcy
petition preparer … prepared a document for filing in a manner that failed to disclose the identity of the
bankruptcy petition preparer.” 11 U.S.C. § 110(l)(2)(D) (emphasis added).
       The Court found above that the Respondents failed to comply with the requirements of each of the
following subsections: (b)(1), (b)(2), (c)(1), (e)(2), (f), and (h)(2). The Court further finds the
Respondents violated § 110(e)(2) on two separate occasions: when they advised the Debtor to file an
emergency petition for bankruptcy relief, and when they advised the Debtor she would be able to retain
her home by filing her petition. See 11 U.S.C. § 110(e)(2)(B)(i)(I), (e)(2)(B)(iii). The Court also found
above that the Respondents failed to disclose their identity in any manner on the petition. The Court is
thus required by § 110(l)(2) to triple any fines imposed under § 110(l)(1).
       The maximum fine of $500 for each violation is particularly appropriate here because, as the Court
found above, the Respondents not only failed to disclose their identity as a bankruptcy petition preparer,
but in fact directed the Debtor to hide the fact that she was working with Synergy Law. See Moore, 2012
Bankr. LEXIS 4694 at *7, 2012 WL 4718126 at *2 (noting the maximum penalty of $500 for each
violation was warranted where the bankruptcy petition preparer concealed her involvement). It is further
warranted because this is not the only case in which Synergy Law has failed to disclose its identity under
§ 110 and instructed a debtor to hide its involvement. See Lashinsky v. Synergy Law, LLC (In re
Gunzinger), Adv. Proc. No. 18-05126, doc. # 1, ¶ 75 (Bankr. D. Kan. Jan. 4, 2019) (“Synergy also
instructed [the debtor] not to disclose to anyone that they had advised her about filing for bankruptcy”),
doc. # 8 (granting default judgment against Synergy Law).
       Accordingly, the Court finds fines of $3,500 are appropriate and warranted pursuant to § 110(l)(1),
as a fine of $500 for each of the Respondents’ seven violations of the § 110 requirements. The Court
further finds these fines must be tripled pursuant to § 110(l)(2), for total fines in the amount of $10,500.
             D.      INJUNCTIVE RELIEF IS WARRANTED BUT STAYED AGAINST SYNERGY LAW
       In addition to requiring disgorgement of fees and imposition of fines, § 110(j)(2) empowers the
Court to enjoin the activities of bankruptcy petition preparers who violate § 110. Section 110(j)(2)
provides:
            (A) In an action under paragraph (1), if the court finds that—
               (i) a bankruptcy petition preparer has—


                                                       8
       Case 18-10346 Doc               97 Filed 09/25/19 Entered                09/25/19 15:37:31
                        Desc        Main Document                    Page        9 of 10
                   (I) engaged in conduct in violation of this section or of any provision of
              this title;
                   (II) misrepresented the preparer’s experience or education as a
                   bankruptcy petition preparer; or
                   (III) engaged in any other fraudulent, unfair, or deceptive conduct; and
              (ii) injunctive relief is appropriate to prevent the recurrence of such conduct,
              the court may enjoin the bankruptcy petition preparer from engaging in such
          conduct.
          (B) If the court finds that a bankruptcy petition preparer has continually
          engaged in conduct described in subclause (I), (II), or (III) of clause (i) and that
          an injunction prohibiting such conduct would not be sufficient to prevent such
          person’s interference with the proper administration of this title, has not paid a
          penalty imposed under this section, or failed to disgorge all fees ordered by the
          court[,] the court may enjoin the person from acting as a bankruptcy petition
          preparer.
11 U.S.C. § 110(j)(2).
       There is clear evidence that previous injunctions against Synergy Law have not been sufficient to
deter the Respondents from engaging in the same, violative conduct which is at issue in this case. In
Gunzinger, Adv. Proc. No. 18-05126, the Honorable Robert E. Nugent issued “an injunction barring
Synergy [Law] from acting as a bankruptcy petition preparer in all federal jurisdictions.” Id. at doc. # 8, p.
3. This nationwide injunction appears to still be in effect, as there is nothing in the docket of that
proceeding or the underlying bankruptcy case indicating it has been lifted. Hence, Synergy Law has
violated that injunction by its conduct in this case.
       The Respondents have also been enjoined in several individual districts. Two decisions from the
United States Bankruptcy Court for the District of South Carolina enjoined Synergy Law from appearing
in or assisting with any potential or existing bankruptcy case in that District. See Shippy, 2019 Bankr.
LEXIS 2458 at *17, 2019 WL 3713684 at *6; see also In re Weathers, 2019 Bankr. LEXIS 2479, *19,
2019 WL 3856935, *7 (Bankr. D. S.C. May 20, 2019). The United States Bankruptcy Court for the
Southern District of Texas has also issued an agreed preliminary injunction barring “Synergy Law, its
agents, employees, and all other persons in active concert and participation with Synergy Law … from
operating as … a bankruptcy petition preparer as defined under the Bankruptcy Code in the Southern
District of Texas.” In re Synergy Law LLC, Misc. Proc. No. 19-00302 (Bankr. S.D. Tex. Mar. 7, 2019).
       Additionally, there is evidence the Respondents have failed to pay penalties under section 110 in
at least some of these cases. See Shippy, 2019 Bankr. LEXIS 2458 at *14, 2019 WL 3713684 at *5 (“The
UST, who is also involved in the [Weathers] case, informed the Court that Synergy failed to remit the
required payments [for its violations of § 110].”).
       The Court recognizes the nationwide injunction currently in place against Synergy Law and finds
its misconduct in this case warrants the imposition of further injunctive relief. However, since that entity

                                                        9
        Case 18-10346 Doc             97 Filed 09/25/19 Entered            09/25/19 15:37:31
                      Desc        Main Document                 Page       10 of 10
filed a chapter 7 bankruptcy case, see In re Synergy Law, LLC, case # 19-00555-SMT, this Court is
stayed from imposing any further injunction at this time.
        As to Mr. Maresca, though, the Court finds it necessary and appropriate to permanently enjoin him
from assisting any person in filing for bankruptcy relief in the District of Vermont.
                                        II.      THE DEBTOR’S MOTION
        Synergy Law’s bankruptcy case automatically stayed the continuation of the Debtor’s Motion. See
11 U.S.C. § 362(a)(1). Accordingly, the Court will not rule on the Debtor’s Motion at this time.
                                                    CONCLUSION
        Based on the foregoing findings, and in light of the Respondents numerous, egregious, and
deliberate violations of § 110 of the Bankruptcy Code, sanctions are both required and warranted to deter
the Respondents, as well as any other entity or individual acting as a bankruptcy petition preparer, from
violating these statutory requirements in this District. As discussed above, however, Synergy Law’s
pending chapter 7 bankruptcy case operates as a stay of some of the relief sought in the Motions.
Accordingly, the Court grants the UST Motion to the extent it seeks an order directing the Respondents to
disgorge fees and pay treble fines, 9 stays the UST Motion to the extent it seeks further equitable relief,
and stays entirely the Debtor’s Motion.
        This memorandum constitutes the Court’s findings of fact and conclusions of law.

                                                                               _________________________
September 25, 2019                                                             Colleen A. Brown
Burlington, Vermont                                                            United States Bankruptcy Judge




9
 Although the governmental unit exception to the automatic stay permits the entry of a money judgment, see SEC v. Brennan,
808 F.3d 65, 71–72 (2d Cir. 2000), “‘the collection of [a money] judgment after entry … is not authorized … and requires a
separate application to the bankruptcy court.’” Id. at 72 (quoting NLRB v. 15th Ave. Iron Works, Inc., 964 F.2d 1336, 1337 (2d
Cir. 1992)) (emphasis in original).
                                                             10
